P-1 11/11 SUPPLEMENT DATED NOVEMBER 1, 2011 TO THE PROSPECTUS DATED AUGUST 1, 2011 OF TEMPLETON FRONTIER MARKETS FUND The prospectus is amended as follows: The portfolio management team under the “Fund Details – Management” section on page 22 is revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in frontier market countries. The portfolio managers of the team are as follows: MARK MOBIUS, PH.D. Executive Chairman of Templeton Emerging Markets Group and Portfolio Manager of Asset Management Dr. Mobius has been the lead portfolio manager of the Fund since inception. Dr. Mobius has primary responsibility for the investments of the Fund. Dr. Mobius has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which Dr. Mobius may perform these functions, and the nature of these functions, may change from time to time. Dr. Mobius joined Franklin Templeton Investments in 1987. The following individuals have secondary portfolio management responsibilities: Allan Lam Portfolio Manager of Asset Management Mr. Lam has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. DENNIS LIM Co-Chief Executive Officer and Director of Asset Management Mr. Lim has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1990. TOM WU Director of Asset Management Mr. Wu has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. The portfolio management team is assisted by research analysts that provide recommendations regarding investment opportunities for the Fund. Investment decisions regarding the Fund's investments are made by the portfolio managers in consultation with the analyst. The analysts assisting the Fund's portfolio management team are as follows: Johan Meyer Claus Born Please retain this supplement with your prospectus for reference. P-1 11/11 SUPPLEMENT DATED NOVEMBER 1, 2011 TO THE PROSPECTUS DATED AUGUST 1, 2011 OF TEMPLETON BRIC FUND The prospectus is amended as follows: The portfolio management team under the “Fund Details – Management” section on page 19 is revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in BRIC companies. The portfolio managers of the team are as follows: MARK MOBIUS, PH.D. Executive Chairman of Templeton Emerging Markets Group and Portfolio Manager of Asset Management Dr. Mobius has been the lead portfolio manager of the Fund since inception. Dr. Mobius has primary responsibility for the investments of the Fund. Dr. Mobius has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which Dr. Mobius may perform these functions, and the nature of these functions, may change from time to time. Dr. Mobius joined Franklin Templeton Investments in 1987. The following individuals have secondary portfolio management responsibilities: DENNIS LIM Co-Chief Executive Officer and Director of Asset Management Mr. Lim has been a portfolio manager of the Fund since inception, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1990. TOM WU Director of Asset Management Mr. Wu has been a portfolio manager of the Fund since inception, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. Allan Lam Portfolio Manager of Asset Management Mr. Lam has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. Please retain this supplement with your prospectus for reference. P-1 11/11 SUPPLEMENT DATED NOVEMBER 1, 2011 TO THE PROSPECTUS DATED AUGUST 1, 2011 OF TEMPLETON EMERGING MARKETS SMALL CAP FUND The prospectus is amended as follows: The portfolio management team under the “Fund Details – Management” section on page 18 is revised as follows: The Fund is managed by a team of dedicated professionals focused on investments in equity securities of emerging markets companies. The portfolio managers of the team are as follows: MARK MOBIUS, PH.D. Executive Chairman of Templeton Emerging Markets Group and Portfolio Manager of Asset Management Dr. Mobius has been the lead portfolio manager of the Fund since inception. Dr. Mobius has primary responsibility for the investments of the Fund. Dr. Mobius has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which Dr. Mobius may perform these functions, and the nature of these functions, may change from time to time. Dr. Mobius joined Franklin Templeton Investments in 1987. The following individuals have secondary portfolio management responsibilities: DENNIS LIM Co-Chief Executive Officer and Director of Asset Management Mr. Lim has been a portfolio manager of the Fund since inception, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1990. TOM WU Director of Asset Management Mr. Wu has been a portfolio manager of the Fund since inception, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. Allan Lam Portfolio Manager of Asset Management Mr. Lam has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. The portfolio management team is assisted by a team of research analysts that provide recommendations regarding investment opportunities for the Fund. Investment decisions regarding the Fund's investments are made by the portfolio managers in consultation with the analysts. The analysts assisting the Fund's portfolio management team are as follows: Grzegorz Konieczny Erman Kalkandelen Krzysztof Musialik Please retain this supplement with your prospectus for reference. P-1 11/11 SUPPLEMENT DATED NOVEMBER 1, 2011 TO THE PROSPECTUS DATED AUGUST 1, 2011 OF TEMPLETON ASIAN GROWTH FUND The prospectus is amended as follows: The portfolio management team under the “Fund Details – Management” section on page 19 is revised as follows: The Fund is managed by a team of dedicated professionals focused on the emerging market debt securities. The portfolio managers of the team are as follows: MARK MOBIUS, PH.D. Executive Chairman of Templeton Emerging Markets Group and Portfolio Manager of Asset Management Dr. Mobius has been the lead portfolio manager of the Fund since inception. Dr. Mobius has primary responsibility for the investments of the Fund. Dr. Mobius has final authority over all aspects of the Fund's investment portfolio, including but not limited to, purchases and sales of individual securities, portfolio risk assessment, and the management of daily cash balances in accordance with anticipated management requirements. The degree to which Dr. Mobius may perform these functions, and the nature of these functions, may change from time to time. Dr. Mobius joined Franklin Templeton Investments in 1987. The following individuals have secondary portfolio management responsibilities: ALLAN LAM Portfolio Manager of Asset Management Mr. Lam has been a portfolio manager of the Fund since inception, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. DENNIS LIM Co-Chief Executive Officer and Director of Asset Management Mr. Lim has been a portfolio manager of the Fund since inception, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1990. TOM WU Director of Asset Management Mr. Wu has been a portfolio manager of the Fund since November 2011, providing research and advice on the purchases and sales of individual securities, and portfolio risk assessment. He joined Franklin Templeton Investments in 1987. Please retain this supplement with your prospectus for reference.
